Citation Nr: 9918039	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1989 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an increased disability 
rating for the veteran's service-connected left knee 
chondromalacia.

In May 1997, a hearing was held before Holly E. Moehlmann, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).

In September 1997, the Board remanded this case for 
additional development.  To the extent possible, the RO 
complied with the Remand instructions, and the case has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

The veteran failed to report for VA examinations scheduled in 
conjunction with her claim for an increased disability rating 
and has made no showing of good cause.


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that her claim for an increased disability rating for left 
knee chondromalacia be denied.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.655(a), (b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In September 1994, the veteran filed a claim for an increased 
rating for her left knee condition.  She underwent a VA 
examination in December 1994, which showed complaints of left 
knee pain and limitation of motion.  A January 1995 rating 
decision denied a disability rating in excess of 10 percent 
for her left knee disorder.  

In May 1997, the veteran had a hearing before the Board, and 
she testified that her left knee disability had increased in 
severity since the VA examination in 1994.  In September 
1997, the Board remanded this case, finding that another VA 
examination was needed in order to determine the current 
severity of the veteran's left knee disability and obtain 
information needed pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Remand indicated that if the veteran 
failed to report for the examination without good cause, her 
claim would be denied. 

The RO scheduled VA examinations for the veteran in December 
1997, January 1998, November 1998, and May 1999.  She failed 
to report for all scheduled examinations.  The claims file 
reflects numerous attempts by the RO to contact the veteran 
at various addresses of record.  A March 1999 letter to the 
veteran informed her that her claim would be denied if she 
again failed to report for an examination.  This letter was 
returned by the United States Postal Service as the veteran 
had moved without leaving a forwarding address.  Her 
representative did not have another address for her, and 
attempts to reach her at the phone number of record were 
unsuccessful.  There is no request from the veteran that any 
examination be rescheduled or any explanation for her failure 
to report for the examinations.


II. Legal Analysis

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO scheduled the veteran for several VA 
examinations, as detailed above, and she failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist her.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VA's resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1998).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1998).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1998). 

The veteran's pending claim is a claim for an increased 
rating for her service-connected left knee disorder.  A 
thorough, current VA examination is necessary in order to 
evaluate the severity of this disability and obtain the 
information necessary to rate this disability.  She has 
clearly failed to cooperate with the RO's attempt to afford 
her the necessary VA examination.  The veteran's cooperation 
in reporting for examination is crucial to the fair and 
thorough adjudication of her claim.  She has not presented 
any evidence of good cause for failing to report for the four 
separate VA examinations scheduled in 1997 and 1998. 

The Board's Remand provided the veteran adequate notification 
of the provisions of 38 C.F.R. § 3.655 and the consequences 
of failure to report for examination.  The RO also attempted 
to inform the veteran that her claim would be denied via a 
March 1999 letter, which was returned because she had moved 
without leaving a forwarding address.  It is the veteran's 
burden to keep VA apprised of her address, and there is no 
burden on VA to turn up heaven and earth to find her when she 
has failed to do so.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  VA fulfilled its duty by scheduling the veteran for 
VA examinations and attempting to notify her of same and of 
the consequences of failure to report for examination.  In 
the particular circumstances of this case, it would be 
pointless to remand the veteran's claim a second time since 
no current address is of record.  Furthermore, she was 
adequately informed of the consequences in the Board's 
Remand.

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examinations scheduled in 
conjunction with her claim for an increase, her claim must be 
denied.  38 C.F.R. § 3.655 (1998).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left knee chondromalacia is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

